Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-17-00550-CV

                                        Norma LOPEZ,
                                          Appellant

                                               v.

                 STAR VASCULAR, LLC d/b/a Star Vascular Access Center,
                                   Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-15308
                       Honorable Cathleen M. Stryker, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, we STRIKE Appellant’s amended brief
and this appeal is DISMISSED FOR WANT OF PROSECUTION. We tax costs of court for this
appeal against Appellant Norma Lopez. See TEX. R. APP. P. 43.4.

       SIGNED March 14, 2018.


                                                _________________________________
                                                Patricia O. Alvarez, Justice